The Chief-Justice
delivered the opinion of the court.
The- courts have sometimes removed a joint-trustee “ upon the ground that the other'co-trustees would.not act with him, for in a case where a trust is to be executed, if the parties have become so hostile to each other that they will not act together, the danger to the due execution of the trust and the due disposition of the trust fund requires such an interposition to prevent irreparable mischief. In cases of positive misconduct courts of equity have no difficulty in interposing to remove trustees who have abused their trust.
“ It is not, indeed, every mistake or- neglect of duty, or inaccuracy of conduct of trustees, which will induce courts of equity to adopt such a course. But the acts or omisions must be such as to endanger the trust property, or to show a want of honesty, or a want of proper capacity, or a want of reasonable fidelity.”
“ The appointment of new trustees is an ordinary remedy, enforced by courts of equity in all cases where there is a failure of suitable trustees to perform the trust, either *735' from accident, or from the refusal of the old trustees to act, or from their original or. supervenient incapacity to act, or from any other cause.” Story’s Eq. Jur., §§1287, 1289.
The rules thus laid down by Judge. Story are the result of all. the adjudications touching the subject. All the “ causes ” mentioned in the books for the removal of trustees are such as are substantial, and such as to require the .interposition of the court in order to preserve the property for the benefit of the cestui que trust, and to secure its management for the- best interests of the parties concerned.
There' is no allegation in the bill of any unfitness of the defendant or any want of care in the management of the property. Indeed the complainants have always since its purchase enjoyed it without any interference and unmolested by him. No fact is stated showing that he has any disposition to annoy them in, any manner or to do any act to affect the property to their injury or discomfort. He is a mere naked trustee holding the legal title for their benefit and convenience.
The only charge against him- is that he has denied to them social intercourse with himself -and his family.. While such a state of things is to be regretted, yet the uniform rule adopted by the courts is that unless the conduct, condition or omissions of -the trustee are such as to-endanger the property or disturb the enjoyment of it, or shall show a want of integrity, capacity or fidelity in the discharge of his duty as a trustee, the court will not interfere. The mere existence of a family feud, not resulting in any damage whatever, nor threatening to impair or in any wise affect the rights of the parties,, is not a sufficient ground upon which to demand the. intervention of the court to,displace the trustee.
The decree of the Circuit Court is affirmed.